Citation Nr: 1624568	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.


FINDINGS OF FACT

1.  Bilateral hearing loss is related to in-service acoustic trauma.

2.  Tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his current hearing loss and tinnitus disabilities are due to his in-service noise exposure.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A March 1991 private treatment record shows diagnoses of hearing loss and tinnitus.  Further, the January 2010 VA examination demonstrates bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  Thus, the first element of service connection is established.

Regarding the second element of service connection, in-service disease or injury, the Veteran has reported in-service acoustic trauma secondary to working on the flight line, repairing and testing engines of jets and propeller aircraft, and working on the flight deck of aircraft carriers.  See January 2010 VA examination.  His DD Form 214 indicates that his military occupational specialty (MOS) was an aircraft mechanic.  The Board finds the Veteran's report of excessive noise exposure during active duty consistent with the circumstances of his service and MOS.  See 38 U.S.C.A. § 1154(a).  Thus, an in-service injury (acoustic trauma) is shown.  

Regarding the final element of service connection, nexus, there are conflicting opinions of record.  Against the claim is the opinion of the January 2010 VA examiner, who found that the Veteran's bilateral hearing loss and tinnitus were less likely caused by or a result of his in-service noise exposure, and were more likely than not a result of his history of post-service occupational and recreational noise exposure.  Regarding tinnitus, the examiner explained that at the time of the January 2010 examination, the Veteran reported having the onset of bilateral tinnitus in the 1980s, which was about 10 years after separation from service.  Regarding bilateral hearing loss, the examiner reasoned that the change at all frequencies in both ears exhibited at the December 1972 separation examination were inconsistent with an etiology of noise exposure.  The VA examiner opined that the change at all frequencies were more consistent with excessive ambient noise in the examining area, examiner error, or patient inattentiveness.  In addition, the examiner claimed that it was more likely than not that a typographic error was made on the December 1972 separation examination report, and any hearing loss in 1972 was temporary.  He also noted there was no research supporting delayed-onset hearing loss, and highlighted 17 years of post-service occupational noise exposure. 

In favor of the claim is a July 2012 statement from M.S., Ph.D., CCC-A, who opined, based on the Veteran's pre and post service audiograms and his history of noise exposure, it was more likely than not that his current hearing loss and associated tinnitus was caused by excessive in-service noise exposure.  He emphasized that the Veteran did not wear hearing protecting in service, but did wear hearing protection for his post-service occupations.  M.S. also noted that audiological testing results from that date were similar to those obtained during his discharge examination.

The Board has weighed the medical evidence and finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to in-service noise exposure.  Further, with regard to tinnitus, the Board emphasizes that the Veteran has clarified since the 2010 VA examination that he has experienced ringing in his ears continuously since separation from service.  See July 2011 VA Form 9; July 2012 private audiologist statement.  Resolving any reasonable doubt in the Veteran's favor, the final element of service connection is met, and service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


